             Case 5:16-cr-00373-EJD Document 166 Filed 08/08/19 Page 1 of 1



 1
     J. DAVID NICK, Esq. (Cal. State Bar No. 157687)
     LAW OFFICES OF J. DAVID NICK
 2
     A Professional Legal Corporation
 3
     345 FRANKLIN STREET
     San Francisco, CA 94102
 4   Tel: 415/552-4444
     Fax: 415/358-5897
 5   EMAIL:jdavidnick@lawyer.com

 6   Attorney for Defendant
     GOYKO G. KUBUROVICH
 7
                             UNITED STATES DISTRICT COURT
 8
                           NORTHERN DISTRICT OF CLAIFORNIA
 9                                 SAN JOSE DIVISION
10
     UNITED STATES OF AMERICA                     )     NO. 5: 16-cr-00373-EJD
                                                  )
11
                     Plaintiff,                   )
                                                  )     DEFENDANT'S UNOPPOSED EX PARTE
12
           vs.                                    )     APPLICATION FOR RECOMMENDATION
                                                  )     FROM COURT TO BUREAU OF PRISONS
                                                  )     FOR INCARCERATION LOCATION.
13   GOYKO G. KUBUROVICH,                         )
14                   Defendant.                   )
                                                  )
15
                                                  )
        Defendant GOYKO G. KUBUROVICH (“defendant”) hereby requests this court to
16
     issue a recommendation to the United States Bureau of Prisons for the defendant to be
17
     incarcerated at the Federal Correctional Institution, at Lompoc, CA.
18
        On June 25, 2019 Assistant United States Attorney Scott Simeon informed defense
19
     counsel the United States had no objection to this request. It is therefore respectfully
20
     requested the court issue a recommendation to the United States Bureau of Prisons for
21
     the defendant to be incarcerated at the Federal Correctional Institution, at Lompoc,
22
     CA.
23

24
                                                       --------------/s/------------------
25   Dated: 8-8-19
                                                       J. DAVID NICK
26
                                                       Attorney for Defendant
27

28




                                           -1-
